COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        American Bureau of Shipping, ABS Group of Companies, Inc.,
                            ABS Consulting Ltd., and ABSG Consulting, Inc. v. Robert
                            Ulloa, et al.

Appellate case number:      01-20-00789-CV

Trial court case number:    2016-29340

Trial court:                125th District Court of Harris County

       On November 25, 2020, Anthony J. Pruzinsky, filed an unopposed motion for
admission pro hac vice seeking admission to appear before the Court in this appeal on
behalf of appellants, American Bureau of Shipping, ABS Group of Companies, Inc., ABS
Consulting Ltd., and ABSG Consulting, Inc. Steven P. Vangel, a licensed Texas attorney,
and local counsel for appellants, filed a motion in support of Mr. Pruzinsky’s pro hac vice
motion. The motion conforms to Rule XIX of the Texas Rules Governing Admissions to
the Bar of Texas. See TEX. RULES GOVERN. BAR ADM’N R. XIX(a) (West 2018).
       Accordingly, the unopposed motion for admission pro hac vice is granted.
       It is so ORDERED.

Judge’s signature: __/s/ Terry Adams_____________________________________
                    Acting individually  Acting for the Court

Date: ___December 3, 2020_____